DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendment filed 12/2/21. Claim 1 is amended. The rejection of claim 1 over Kim in view of Lee is withdrawn in light of the amendment; however, a new rejection is made over Kim in view of Deguchi. Claims 2 and 9 were previously canceled. Claims 1, 3-8, and 10-18 are pending and are rejected finally for the reasons provided below.

Information Disclosure Statement
The information disclosure statements filed 12/2/21 and 2/8/22 have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 6,855,458) in view of Deguchi (US 2016/0043389) and as evidenced by Fan et al. (“Highly Fluorinated Interphases …”).
Regarding claims 1 and 8, Kim teaches a non-aqueous electrolyte for a secondary battery, and a secondary battery, comprising an electrolyte salt, a first solvent, and a second solvent (abstract).
Further regarding claims 1 and 8, and with regard to claims 4, 5, 11, and 12, Kim teaches that the first solvent comprises dimethyl carbonate (column 3 line 8), and the second solvent is fluorobenzene (column 3 lines 14-15).
With further regard to claims 1 and 8, and with regard to claims 3 and 10, Kim teaches that the salt is a lithium salt (column 3 lines 31-33).

Further regarding claims 1 and 8 and with regard to claim 18, Kim teaches the lithium salt of claims 1 and 8 in a concentration of 0.7M to 2.0M (column 3 lines 33-34). The examiner takes note of the fact that the prior art range overlaps the claimed range of 1.7 M to 3.0M (claims 1 and 8) and overlaps the claimed range of 1.9M to 2.7 M (claim 18). Absent any more specific information in the prior art, a prima facie case of obviousness exists. MPEP 2144.05

With regard to the limitations of claims 1 and 8 concerning the solubility of the salt in the first and second solvents, the examiner finds that since Kim teaches the claimed solvents and a lithium salt, the claimed solubility is inherent. It has been held that products of identical chemical composition can not have mutually exclusive properties. MPEP 2112.01 II

With further regard to the limitations of claims 1 and 8, and with regard to claims 6, 7, 13, and 14, concerning the free solvent and coordination solvent, and peak area ratio of the free solvent, since 
Furthermore, Fan teaches that the amount of free solvent as determined by Raman spectroscopy has a direct relationship with the salt concentration (Figure S3).

With further regard to claims 1 and 8, Kim is silent on the viscosity of the electrolyte.
Deguchi teaches an electrolyte that may contain dimethyl carbonate ([0064]) and fluorobenzene ([0060]) as solvents and a lithium salt ([0065]).
Deguchi further teaches that the electrolyte preferably has a viscosity of 3.5 to 5 mPas in order to ensure high discharge characteristics and high rate characteristics at low temperatures ([0067]).
It would have been obvious to the skilled artisan at the time of the invention to control the mixture ratio of Kim such as suggested by Deguchi in order to obtain an electrolyte viscosity in the desired amount. Further, it would have been obvious to the skilled artisan at the time of the invention to determine the workable or optimum electrolyte viscosity such as suggested by Deguchi in the electrolyte of Kim. It has been held that it is not inventive to discover optimum or workable ranges by routine experimentation. MPEP 2144.05 II A 

Regarding claim 15, the battery of Kim is a lithium ion battery (column 2 lines 52-60).
As for claim 16, Kim teaches providing the electrolyte to a membrane electrode assembly (see, e.g., column 3 lines 53-65).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Deguchi as evidenced by Fan as applied to claim 1 above, and further in view of Yamamoto et al. (US 2013/0022879).
The teachings of Kim, Deguchi, and Fan as discussed above are incorporated herein.

Yamamoto teaches a nonaqueous electrolyte for a secondary battery (abstract). Yamamoto further teaches that the electrolyte includes a first solvent such as DMC and a second solvent such as trifluorotoluene (Table 2).
Yamamoto teaches that the inclusion of a benzotrifluoride solvent is desirable in order to suppress side reactions such as decomposition of the electrolyte solution ([0102]).
It would have been to the person having ordinary skill in the art at the time of the invention to use trifluorotoluene as the second solvent in the battery of Kim in view of Deguchi such as suggested by Yamamoto in order to suppress side reactions in the electrolyte.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/2/21, with respect to the rejection(s) of claim(s) 1 under Kim in view of Lee have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Deguchi, above.
In response to Applicant’s argument that Kim in view of Lee fails to teach the claimed viscosity, the examiner finds that the limitation, as amended, is obvious over the teachings of Deguchi for the reasons provided above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729